Citation Nr: 0910946	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004 and June 2005 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2007, the Veteran canceled her hearing before the 
Board.

The claim of service connection for psychiatric disorders was 
remanded by the Board to the RO for further development in 
November 2007. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The Veteran is seeking service connection for PTSD based on 
personal sexual assault during service. In an April 2006 
statement the Veteran described being sexually assaulted 
during military service in Southwest Asia (Bahrain) during 
operation Desert Storm. The service treatment records contain 
several references to in-service treatment during 1989 and 
1990 for symptoms of nervous vomiting, a suicidal gesture, 
extreme agitation, depressed mood, and symptoms of hysteria.    

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Aside from the service treatment 
records, a prime source for documentation regarding such 
behavior changes is the Veteran's military personnel records, 
but these documents are not currently in the claims folder 
and such should be obtained prior to further appellate 
consideration of the Veteran's current claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records and associate them with 
the record. 

2.  Then, the claims folder should be 
provided to the VA physician who 
conducted the VA psychiatric examination 
in August 2008. After a review of the 
record the physician should either 
confirm or alter the opinion expressed in 
the report of the August 2008 examination 
to the effect, essentially, that the 
Veteran did not have PTSD.  If the 
physician concludes that the veteran does 
have PTSD then the doctor should render 
medical opinions as to the following 
questions:   

a) Is there evidence of behavioral 
changes during service which make it at 
least as likely as not that the claimed 
sexual assault(s) took place?

 b) If so, does the veteran have PTSD 
causally related to such inservice sexual 
assault(s)?  
 
 3.  After completion of the above and 
any other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for psychiatric disability, to 
include PTSD, is warranted. If the claim 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




